IN THE SUPREME COURT OF THE STATE OF DELAWARE

GREGORY DESHIELDS, §
§
Defendant Below, § No, 668, 2014
Appellant, §
§
V- § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE’ § in and for New Castle County
PlaintiffBelow § Cr. ID No. 0203010922
Appellee. §

§

Submitted: December 17, 2014
Decided: January 7, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

O R D E R

This 7th day of January 2015, upon consideration of the appellant’s opening
brief, the State’s motion to afﬁrrn, and the record below, it appears to the Court
that:

(l) The appellant, Gregory DeShields, ﬁled this appeal from the Superior
Court’s denial of his motion for correction of illegal sentence under Superior Court
Criminal Rule 35 (“Rule 35”). The State of Delaware has ﬁled a motion to afﬁrm
the judgment below on the ground that it is manifest on the face of DeShields’s

opening brief that his appeal is Without merit.1 We agree and afﬁrm.

1 Supr. Ct. R. 25(a).

(2) The record reﬂects that, in April 2002, DeShields was indicted on
charges of Robbery in the First Degree, Possession of a Firearm During the
Commission of a Felony (“PFDCF”) in connection with the robbery, Assault in the
Second Degree, PFDCF in connection with the assault, and Conspiracy in the
Second Degree. On March 21, 2003, DeShields pled guilty to Robbery in the First
Degree, Conspiracy in the Second Degree, and the PFDCF charge relating to the
robbery. DeShields was sentenced as follows: (i) for Robbery in the First Degree,
ﬁfteen years of Level V incarceration; (ii) for Conspiracy in the Second Degree,
two years of Level V incarceration, suspended for two years of Level II
supervision; and (iii) for PFDCF, ﬁve years of Level V incarceration. Since his
convictions, DeShields has ﬁled several unsuccessful motions for postconviction
relief and reduction or modiﬁcation of sentence.2

(3) On October 21, 2014, DeShields ﬁled a motion for correction of
illegal sentence. DeShields claimed that he was subjected to double jeopardy
because he was charged with two counts of PFDCF arising from the same incident
and the weapons charges should have been included in the primary offenses. The
Superior Court held that DeShields’s convictions for Robbery in the First Degree
and PFDCF did not violate double jeopardy and denied the motion. This appeal

followed.

2 E.g., Superior Court Criminal Docket Entry Nos. 17, 23, 28.

(4) On appeal, DeShields contends that the Superior Court misunderstood
his argument and that he was asserting a double jeopardy violation based on the
two counts of PFDCF in the indictment, not his convictions for Robbery in the
First Degree and PFDCF in connection with the robbery. Even assuming such a
claim falls within the narrow scope of Superior Court Criminal Rule 35(a),3 this
claim is without merit. First, DeShields’s entry of a guilty plea operates as a
waiver of any double jeopardy claim relating to his indictment.4 Second, it is not a
violation of double jeopardy for the State to charge PFDCF for each felony (in this
case Robbery in the First Degree and Assault in the Second Degree) allegedly

committed with a firearm.5

NOW, THEREFORE, IT IS ORDERED that motion to afﬁrm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

BY THE COURT:

5&me

Justice

3 Brittingham v. State, 705 A.2d 577, 578 (Del. 1998) (describing purpose of rule as to permit
correction of illegal sentence, not to reexamine errors before imposition of sentence).

4 Bowers v. State, 2007 WL 2359553, at *1 (Del. Aug. 20, 2007) (citing Downer v. State, 543
A.2d 309, 312-13) (Del. 1988)).

5 DeJesus v. State, 2012 WL 689168, at *1 (Del. Mar. 1, 2012) (rejecting defendant’s argument
that he was improperly, charged, and sentenced for four counts of PFDCF); Spencer v. State, 868
A.2d 821, 824 (Del. 2005) (holding defendant could be convicted of two counts of assault and
two counts of PFDCF arising from double shooting of victim).